ORDER
PER CURIAM.
Cletus Greene appeals from the judgment entered after a jury trial on his conviction for possession of a controlled substance. There was sufficient evidence to establish the chain of custody for the exhibit containing the Hiethamphetamine in this case and sufficient evidence of Greene’s knowledge that the drugs were in his actual possession. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).